Citation Nr: 1439303	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-48 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disability.

2. Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1982 to April 1991.  He also has service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned at a Board hearing in June 2014.  A transcript of the hearing has been reviewed and associated with the claims file.

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a June 2005 rating decision, the RO reopened the appellant's previously denied claim of service connection for a bilateral knee disability and confirmed the previous denial; the appellant did not file a notice of disagreement and no new and material evidence was received within the appeal period.

2.  The evidence received since the RO's June 2005 rating decision is not duplicative or cumulative of evidence previously of record, it relates to unestablished facts necessary to substantiate the claim of service connection for a bilateral knee disability, and it raises a reasonable possibility of substantiating the Veteran's claim of service connection.
CONCLUSIONS OF LAW

1. The June 2005 rating decision which reopened and denied the Veteran's claim of entitlement to service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2. The evidence received subsequent to the June 2005 rating decision is new and material; and the claim of service connection for a bilateral knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's petition to reopen his claim has been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

In June 2005, the RO confirmed a previous denial of service connection for a bilateral knee disability.  At the time of the rating decision, the evidence of record consisted of service treatment records and VA treatment records noting a diagnosis of right knee chondromalacia patella.  The claim had previously been denied because there was no evidence that the knee condition was caused by military service, as well as an absence of findings of current chronic disability.  

The appellant was notified of this decision and of his procedural rights by letter in June 2005.  He did not submit any new and material evidence or a notice of disagreement within a year of the decision.  Thus, the June 2005 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

The evidence received since the June 2005 rating decision includes service treatment records noting a knee injury during a period of ACDUTRA, VA and private treatment records, a VA examination and a transcript from the June 2014 Board hearing.  This evidence is new, as it was not part of the record at the time of the June 2005 rating decision.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim because it provides an indication that the appellant's bilateral knee disability may have been aggravated during active military service.  Therefore, the evidence is new and material, and the claim is reopened.
ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee disability is reopened, and to this extent only, the appeal is granted.


REMAND

Having reopened the appellant's claim of service connection for a bilateral knee disability, the Board finds that further development is necessary prior to adjudicating the issue.

The Veteran asserts that his current bilateral knee disability was aggravated by an April 2006 in-service incident.  

At the outset, the Board notes that at the June 2014 Board hearing, the Veteran reported that he has served in the Army National Guard since 1993.  He also reported prior Reserve experience following his discharge from active military service in April 1991.  However, the specific dates of active duty training (ACDUTRA) and inactive duty training (IDT) for his National Guard and Reserve service have not been verified.  Verification of reserve service periods is required, as service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or an injury incurred or aggravated by IDT.  38 U.S.C.A. §§ 101 (24), 106, 1110; see also Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

The Veteran was afforded a VA examination in August 2009.  The examiner determined that it is not at least as likely as not that the appellant's current bilateral knee condition is related to the April 2006 in the line of duty incident.  The examiner noted that the appellant was diagnosed with patellofemoral syndrome in both knees years before the fall.  Moreover, treatment records in April 2006 imply a chronic condition not dissimilar to what he experienced in 2002 and 2003.  He determined that the current knee symptoms were a continuation of the condition that persisted prior to the April 2006 incident.  He reported that he could ascribe no additional aggravation or increase in the knee condition based on the records.  

Following the submission of additional medical and service records, an addendum VA medical opinion was obtained in August 2010.  The examiner concurred with the August 2009 VA examiner and determined that the additional evidence did not change the overall diagnosis of the chronic bilateral patellofemoral syndrome.  

The Board finds that the examiners' responses as to the relationship between the appellant's current disability and the 2006 injury to the right knee are adequate.  However, at the June 2014 hearing, the Veteran also described other activities of Reserve service, such as going on long marches, which may have aggravated his knee disability.  He also reported that he had been placed on a permanent profile against running as a result of his knee disability.

As previously noted, the examiners reported that the Veteran was diagnosed with a knee condition in 2002 and 2003.  However, it is not clear whether the diagnosis was made during a period of ACDUTRA or IDT.  Indeed, even if the Veteran is shown to have had active service during the relevant periods, such records only appear to reflect reports of right knee problems.  A left knee disability was not noted at that time.  The Board finds that further medical opinion is needed here.  Thus, an examiner must comment as to the likelihood that the later bilateral knee complaints are attributable to such service.  

Accordingly, the case is REMANDED for the following action:

1. Take all necessary steps to verify the Veteran's periods of ACDUTRA and IDT.  Reserve retirement point sheets are not adequate for this purpose; rather, the specific dates of the Veteran's ACDUTRA and/or IDT service are required.  Efforts to verify such service should be documented in the claims file.

2. Obtain outstanding service treatment records for the Veteran's periods of ACDUTRA and IDT.  Efforts to obtain these records should be documented in the claims file.

3. Thereafter, schedule the Veteran for a VA examination to determine the etiology of his bilateral knee disability.  The claims file, including this remand, must be reviewed by the examiner.

The examiner should provide an answer to the following:

Is it at least as likely as not (a 50 percent probability or more) that the Veteran's right and left knee disorders were caused or aggravated by (i.e. permanently worsened beyond the normal progression of the disease) by active service, to include any period of confirmed ACDUTRA or IDT in which an injury occurred?

Additionally, if any right knee injury in the 2002-2003 timeframe is shown to have occurred during a period of ACDUTRA or IDT, then the examiner must state whether it is at least as likely as not that a current left knee disorder has been caused by or is due to the right knee disorder.  If not, the examiner must next opine whether it is at least as likely as not that a current left knee disorder has been aggravated by the right knee disorder.

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


